    Case: 4:19-cv-03053-AGF Doc. #: 8 Filed: 04/20/20 Page: 1 of 3 PageID #: 71



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAWUD AMEEN HUSAIN,                                )
                                                   )
               Petitioner,                         )
                                                   )
       v.                                          )           No. 4:19-cv-3053-AGF
                                                   )
RICHARD JENNINGS,                                  )
                                                   )
               Respondent.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of several documents filed by Dawud Ameen

Husain, a Missouri State prisoner. For the reasons explained below, Husain will be given the

opportunity to file an amended pleading.

                                                Background

       Husain is a frequent pro se and in forma pauperis litigator in this Court. He initiated this

civil action by filing a pleading titled “Motion for Void Judgment.” He did not use a Court-

provided form, as required by E.D.Mo. 2.06(A). In the document, Husain complained of infirmities

in an unidentified Missouri State court judgment, 1 and asked this Court to void it and order the

Missouri Department of Corrections (“MDOC”) to release him from custody. Husain then filed

several documents purporting to supplement or amend his original pleading. One such filing was

comprised of two separate documents: one titled “Cases and Authorities in Support of Suit at

Common Law,” and the other titled “Suit at Common Law for Injuries and Damages.” The latter

appeared to be a complaint filed pursuant to 42 U.S.C. § 1983 against state officials seeking



1
 Review of Missouri Case.net, the State of Missouri’s online docketing system, shows that Husain was
convicted on April 15, 2017 of unlawfully possessing a firearm, and sentenced on July 24, 2018 to seven
years’ imprisonment. State v. Dawud Ameen Husain, No. 17SL-CR03102-01 (21st Jud. Cir. 2017).
   Case: 4:19-cv-03053-AGF Doc. #: 8 Filed: 04/20/20 Page: 2 of 3 PageID #: 72



monetary relief for alleged civil wrongs. Husain then filed a motion for leave to proceed in forma

pauperis, an inmate account statement, a document titled “Affidavit for Liberty,” and a document

titled “Negative Averment” in which he appeared to claim he was not subject to the jurisdiction of

the Missouri State courts. In these documents, Husain sought release from state custody.

                                                  Discussion

          Both the federal habeas corpus statute, 28 U.S.C. § 2254, and the civil rights statute, 42

U.S.C. § 1983, provide access to a federal forum for claims of unconstitutional treatment at the

hands of state officials. However, these statutes differ in both scope and operation. Generally, a

state prisoner’s challenge to the validity of his confinement or to matters affecting its duration falls

within the province of habeas corpus and, therefore, must be brought pursuant to § 2254. Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973). On the other hand, challenges to the conditions of

confinement and other actions against state officials for civil wrongs may be presented in a § 1983

action.

          Sometimes when the exact nature of a civil action is unspecified, a court can look to the

relief requested to determine whether the action is one filed pursuant to § 1983 or § 2254. If the

pleader seeks monetary relief for civil rights violations committed by state officials, the case is

most likely a § 1983 action. However, if the pleader seeks to expunge or vacate a state court

judgment and/or seek release from state custody, the action is most likely one brought pursuant to

§ 2254. Here, Husain has filed documents seeking both types of relief. However, while Husain

may simultaneously seek both types of relief by filing separate civil actions, he may not proceed

under both statutes simultaneously in a single action.

          Rather than speculate as to the type of action Husain intended to initiate, the Court will

allow him to file an amended pleading. The Court will provide him with the appropriate forms to



                                                   2
   Case: 4:19-cv-03053-AGF Doc. #: 8 Filed: 04/20/20 Page: 3 of 3 PageID #: 73



initiate both types of actions. As indicated above, Husain is required to use a Court-provided form.

See E.D.Mo. L.R. 2.06(A). The Court will hold Husain’s motion for leave to proceed in forma

pauperis in abeyance, and will consider it if and when Husain clarifies the type of action he wishes

to bring. Husain is reminded he is subject to 28 U.S.C. § 1915(g), under which he may not proceed

in forma pauperis in a § 1983 action unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to Husain a copy of this

Court’s form Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254, and a copy of this

Court’s Prisoner Civil Rights complaint form.

       IT IS FURTHER ORDERED that, within 30 days of the date of this order, Husain shall

file an amended pleading on the appropriate form.

       Husain’s failure to timely comply with this order shall result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 20th day of April, 2020.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
